t c memo united_states tax_court paul t carolyn jackson petitioners v commissioner of internal revenue respondent docket no filed date robert t bennett for respondent memorandum opinion foley judge by notice dated date respondent determined a dollar_figure deficiency and a dollar_figure sec_6663 penalty relating to petitioners' federal_income_tax all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure at trial petitioners failed to appear respondent made an oral motion to dismiss for lack of prosecution the issues upon which petitioners bore the burden_of_proof and the court granted respondent's motion see rule respondent concedes that petitioners are entitled to a dollar_figure deduction relating to an individual_retirement_account contribution the remaining issue for decision is whether petitioners are liable for a fraud_penalty background petitioners husband and wife resided in raritan new jersey at the time their petition was filed during the year in issue mr jackson received taxable_income of dollar_figure from seton hall university and dollar_figure from berkeley college of new jersey but did not give either school his correct social_security_number petitioners failed to report this income on their federal_income_tax return in their petition petitioners claimed that respondent had accepted their return as filed and that a refund was due to them petitioners included with their petition a purported internal_revenue_service irs letter supporting this claim the letter was not written or sent by an irs employee discussion respondent determined that petitioners are liable pursuant to sec_6663 for a fraud_penalty respondent must establish by clear_and_convincing evidence that for the year in issue an underpayment_of_tax exists and that some portion of the underpayment is due to fraud see 92_tc_661 a taxpayer's attempts to conceal income mislead the irs or prevent the collection of income_tax may establish the regquisite fraudulent intent see 80_tc_1111 respondent has established that for the year in issue the underpayment_of_tax was attributable to mr jackson's fraud mr jackson received but failed to report on petitioners' tax_return dollar_figure of taxable_income resulting in an underpayment_of_tax mr jackson attempted to prevent the irs from collecting his income_tax_liability on this unreported income by providing incorrect social_security numbers to his employers see hand v commissioner tcmemo_1982_457 holding that the use of false social_security numbers is evidence of fraudulent intent in addition mr jackson persisted in his attempt to conceal income by submitting to respondent and the court a counterfeit letter accordingly mr jackson is liable for the fraud_penalty respondent however has not established that mrs jackson acted with fraudulent intent accordingly mrs jackson is not liable for the fraud_penalty see sec_6663 to reflect the foregoing decision will be entered under rule
